                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00224-MR

COREY DELON GREENE,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
KENNETH LASSITER, et al.,        )
                                 )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s “Motion for Defendant

to Answer – Amended Complaint.” [Doc. 33].

     On February 3, 2020, Plaintiff’s amended complaint, brought pursuant

to 42 U.S.C. § 1983, survived this Court’s initial review. [Doc. 18]. On March

6, 2020, the Court allowed Plaintiff to file a second amended complaint.

[Docs. 27, 28]. Currently, all Defendants named by Plaintiff have been

served. Defendants Brown, Ishee, Moose, Rich, and Cobb must file their

answers or otherwise plead to Plaintiff’s second amended complaint by June

2, 2020. [Doc. 29]. Currently, Defendant Lassiter’s answer is due by May 6,

2020. [Doc. 34].

     Plaintiff now moves the Court to “direct the defendants to answer his

amendments to the complaint.” [Doc. 33]. Plaintiff’s motion will be denied.


        Case 1:19-cv-00224-MR Document 35 Filed 04/29/20 Page 1 of 2
Defendants’ deadlines to respond have not expired. Furthermore, a motion

for an order directing Defendants to answer is not proper procedure in any

event. Should Defendants not timely answer or otherwise plead to Plaintiff’s

second amended complaint, Plaintiff may move for entry of default pursuant

to Rule 55 of the Federal Rules of Civil Procedure.

     IT IS THEREFORE ORDERED that Plaintiff’s “Motion for Defendant to

Answer – Amended Complaint” [Doc. 33] is DENIED.

     IT IS SO ORDERED.
                                   Signed: April 29, 2020




                                      2

        Case 1:19-cv-00224-MR Document 35 Filed 04/29/20 Page 2 of 2
